DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1)	Applicant’s election without traverse of Group I (claims 1-7) in the reply filed on 04/15/2021 is acknowledged.
Claims 8-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/15/2021.
Claim Rejections - 35 USC § 102
2)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4)	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Redmond (EP0807450), hereinafter Redmond.

	Regarding claim 2, Redmond teaches the enteric feeding tube housing device of claim 1, wherein the plurality of fastener receiving holes comprises four fastener receiving holes (as shown in Fig. 1).
	Regarding claim 3, Redmond teaches the enteric feeding tube housing device of claim 1, wherein the disc comprises plastic [Col. 2, line 56].
5)	Claims 1-2 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eppley et al. (U.S. Patent No. 5916200), hereinafter Eppley.
	Regarding claim 1, Eppley teaches an enteric feeding tube housing device (as shown in Fig. 5) (Examiner notes that “enteric feeding tube housing” is interpreted as ‘intended use’, and does not impose any particular structural limitation, thus making the device of Eppley capable of meeting the claimed qualifications) comprising: a disc (Fig. 5; 10) comprising a first hole (Fig. 5; hole internal to where 102 is pointing) for accommodating a feeding tube (Fig. 1; 12) [Col. 10, lines 5-7] and a plurality of fastener receiving holes (Fig. 5’ 24) disposed about the first hole.
	 Regarding claim 2, Eppley teaches the enteric feeding tube housing device of claim 1, wherein the plurality of fastener receiving holes comprises four fastener receiving holes (as shown in Fig. 5).


    PNG
    media_image1.png
    443
    598
    media_image1.png
    Greyscale

Annotated Fig. 5
	Regarding claim 7, Eppley teaches the enteric feeding tube housing device of claim 6, wherein the perforation is substantially circular (as shown in Annotated Fig. 5).
Claim Rejections - 35 USC § 103
6)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
7)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8)	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Redmond in view of Howell et al. (U.S. PGPUB 20150224285), hereinafter Howell.
	Regarding claim 4, Redmond teaches the enteric feeding tube housing device of claim 1, but is silent to wherein the device further comprises a silicone pad coupled to a body-facing side of the disc.
	Howell teaches a fixation device (as shown in Fig. 3) comprising: a hole (Fig. 3; 114) for accommodating a tube (Fig. 7; 200); and further comprising a silicone pad (Fig. 3; 104 and 106) coupled to a body-facing side of the device [Paragraph 0087].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the body-facing side of the disc of Redmond to include the silicone pad of Howell. Doing so would have allowed for an additional method of fastening the device to a skin of the user, as well as allow for antibacterial material to be used closest to the skin of the user, for the advantage of safety [Paragraph 0087].

Conclusion
9)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        
/THEODORE J STIGELL/Primary Examiner, Art Unit 3783